Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 1 of 23




                 EXHIBIT 12
                Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 2 of 23
                                        Superior Court of the District of Columbia
                                                          CRIMINAL DIVISION
                                                                                                        USWNO.:
              AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT
DEFENDANT'S NAME:                                                       • • ~rA~ :••                                            PDID:
                                                                          • NfA :                           178                 N/A
                                                                           HAIR:                            SCARS, MARKS TATTOOS:
                                                                           Unk.                             Unknown
                                                                                                        TELEPHONE NUMBER:
                                                                                                        Unknown
DEFENDANT' S BUSfNESS ADDRESS:                                                                          TELEPHONE NUMBER:
N/A                                                                                                     N/A
COMPLAINANT' S NAME:                                                                                TELEPHONE NUMBER:
         Elif                                                                                         On Fi le



_ oo = Armed and Dangerous           _ 25 = Escape Risk                      _ 65 =   Epilepsy              _ 0 I =Other (Explain)
_05 =    Violent Tendencies          _ 30 = Sexually Violent Predator          70 =   Su.icidal
_ 10 =   Martial Arts Expert           50= Heart Condition                   _ 80 =   Medication Required
_ 15 =   Explosive Expertise           55 = Alcoholic                        _ 85 =   Hemophiliac
_ 20 =   Known to abuse drugs        _ 60 = Allergies                          90 =   Diabetic

    On May 16th, 2017 at approximately 4:15 PM, the president of Turkey was visiting the United States accompanied by the
Turkish protection detail. Within Sheridan Circle NW the Complainant was included within a group conducting a peaceful
First Amendment assembly. Soon after the Turkish presidential motorcade arrived, the Defendant crossed the street and
approached the Complainant who was within Sheridan Circle NW. The Defendant was included in a larger group which
attacks the Complainant and additional protestors. The Defendant pushes down the Complainant who falls to the ground.
While the Complainant was on the ground the Defendant kicks and strikes the Complainant about the head and body. A
D.C. Metropolitan Police (MPD) officer intervenes and strikes the Defendant with its ASP baton. This causes the Defendant
to cease the assault against the Complainant. The Complainant reported contusions to her body and pain to its head. The
Complainant reported continued pain in the areas described as a result of the assault. The Complainant claimed the assault
was to silence its protest of the Turkish president. The Complainant was transported from the scene to a local D.C. hospital
for treatment.
    The Affiant reviewed footage of the incident which revealed the aforementioned events. Within the footage the
Defendant is seen pushing pass the MPD officer to assault the Complainant. The Defendant pushes the Complainant to the
ground and violently kicks the Complainant on its body. The Defendant then continues to punch to the Complainant with his
right hand, reportedly to its head area. The Complainant did not know the number of strikes she received by the Defendant.
    The Affiant was made aware by the United States State Department of the Defendant's identity. The State Department
was able to retrieve a photograph and information matching the Defendant' s through a police database. The State
Department confirmed the Defendant was a member of the Turkish delegation. The Affiant viewed the BWC footage and
compared the picture provided by the State Department of the Defendant. It appeared to be a match. The Defendant's
identity has been confirmed as Mehmet Sarman.
    Based on the above facts and circumstances, yo ur Affiant believes probable cause exists and respectfully request that a
D.C. Superior Court Arrest Warrant be issued for the Defendant, Mehmet Sarman.

                                                                           AFFIANT'S SIGNATURE:

PLEASE ISSUE A WARRANT FOR:

                                                                                                                    TO BEFORE ME TillS


CHARGED W I TH: - - - - - - - - - - -
                                   ••     ... . ... . . ..• ..• . .•• . .....
                                        • • • •             ••
                                                                         •
                                                                           _ _ _ _ DAY OF _ _ _ _ _ _ _ _ _ _ _ __

                                                                              ••
                                                                            • • •        • •
----A-:=:
      S~  SI~S~
              T:-
                ANT
                 ~~UNI~~
                       T~E~
                          D~S~.:.T~
                                  ~=A.=-TI=~~RN'E-;.__y
                                                      ......:~-=.= --;-;----...
                                                                             : -. -. -."-
                                                                                        --.-.-~":":
                                                                                                ru  :"='o~G~E:':""
                                                                                                              ) ~sUP=E::-:ru=o~R:-C
                                                                                                                                  ~o=UR=T------
                                                                                            OF THE DISTRICT OF COLUMBIA
             Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 3 of 23
                                      Superior Court of the District of Columbia
                                                         CRIMINAL DIVISION
                                                                                                  USWNO.:
            AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT
DEFENDANT'S NAME:                                                                                                         PDID:
                               ••                                                                                         N/A
                                                                                                      SCARS, MARKS T ATfOOS:
                     Unknown                                                                          Unknown
DEFENDANT'S HOME ADDRESS:                                                                         TELEPHONE NUMBER:
Turkish National                                                                                  Unknown
DEFENDANT'S BUSINESS ADDRESS :                                                                    TELEPHONE NUMBER:
N /A                                                                                             N /A
COMPLAINANT'S NAME:                                                                           TELEPHONE NUMBER:
Yasa, Murat                                                                                     On File
LOCATION OF OFFENSE:
Sheridan Circle NW, Wash

_ oo= Armed and Dangerous           _ 25 = Escape Risk                   _ 65 = Epilepsy              _ 0 I =Other (Explain)
_05 =Violent Tendencies
_ 10 =Martial Arts Expert
_ 15 =Explosive Expertise
                                    _ 30 = Sexually Violent Predator
                                      50 = Heart Condition
                                      55 = Alcoholic
                                                                         = 70 = Suicidal
                                                                           80 = Medication Required
                                                                         _ 85 =Hemophiliac
_ 20 = Known to abuse drugs         _ 60 = Allergies                       90 = Diabetic

    On May 16th, 2017 at approximately 4:15 PM, the president of Turkey was visiting the United States accompanied by the
Turkish protection detail. Within Sheridan Circle NW the Complainant was included within a group conducting a peaceful
First Amendment assembly. Soon after the Turkish presidential motorcade arrived, the Defendant crossed the street and
approached the Complainant who was within Sheridan Circle NW. The Defendant used his foot to strike the Complainant
once in the face. The Defendant was included in a larger group which attacks the Complainant and additional protestors.
When police intervene the Defendant walks back to the group located in the front of the Turkish ambassador's residence.
The assault against the complainant continues by multiple suspects which appear to be associated with the Turkish
protection detail. The Complainant reported it suffered contusions to its face and head area, (1) broken tooth, (2) loose teeth,
memory loss, laceration to forehead requiring stiches, and limited use of a finger on its left hand. The Complainant reported
continued pain in the areas described as a result of the assault. The Complainant claimed the assault was to silence its protest
of the Turkish president. The Complainant was transported from the scene to a local D.C. hospital for treatment.
    The Affiant reviewed footage of the incident which revealed the aforementioned events. Within the footage the
Defendant is seen violently kicking the Complainant one time in the face with his right foot.
    The Affiant was made aware by the United States State Department of the Defendant's identity. The State Department
was able to retrieve a photograph and information matching the Defendant's through a police database. The State
Department confirmed the Defendant was a member of the Turkish delegation. The Affiant viewed the BWC footage and
compared the picture provided by the State Department of the Defendant. It appeared to be a match. The Defendant's
identity has been confirmed as Gokhan Yildirim.
    Based on the above facts and circumstances, your Affiant believes probable cause exists and respectfully request that a
D.C. Superior Court Arrest Warrant be issued for the Defendant, Gokhan Yi ldirim.



                                                                       AFFIANT'S SIGNATURE:

PLEASE I SSUE A WARRANT FOR:

                                                                                                              TO BEFORE ME THIS

                                                                       _ _ _ _ DAY OF _ _ _ _ _ _ _ _ _ _ _ __
CHARGED WITH: - - - - - - - - - - - -
                 •• • ••• • • ••• •• • • •• •• • •• • ••••• •
                 •    ••      • •
--------~~~~~~~~~~~~~~~--~__o ••
                                             ••• •~~~
                                                  ••
                                                      ~~
                                                       --~@.
                                                          ~~~
                                                              • _P_E~RI
                                                             . )~S-U  --O_
                                                                         R_C
                                                                           _O U~
                                                                             __ R~
                                                                                 T--------------

                                                                                       OF THE DISTRICT OF COLUMBIA
      Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 4 of 23


                                                                   United States Department of State

                   ••
                   •• ••   ••• •• • • ••• •• • ••
                           •••
                                               •
                                                  •• • • •• • :• :••• • w;s,tin;
                                                                        • ••
                                                                                 tfJn, D.C. 20520
                                                                               0 •
                   ••      •••• • • •• •• ••• •• • •• • •• •• •• • •• • • •
SENSITIVE BUT UNCLASSIFIED                                         May 17, 2017
INFORMATIOIN MEMORANDUM
TO:                DS- Bill Miller (Acting)
THROUGH:           DSS- Chris Schurman (Acting)
FROM:              DS/TIA- -
SUBJECT: (SBU) Incidents with Turkish Security Personnel during FD-17-182

EXECUTIVE SUMMARY

On May 17, 2017, during a security detail in support of Turkish President Recep
Tayyip Erdogan and Turkish Foreign Minister (FM) Mevlut ~avu~oglu, Turkish
security agents assaulted protestors/demonstrators, and U.S. law enforcement
personnel. Multiple injuries were reported and sustained, to include two Diplomatic
Security (DS) Special Agents (SA), six U.S. Secret Service (USSS) officers and
agents and one Metropolitan Police Department (MPD) officer. At least three
separate disturbances occurred where multiple Turkish security personnel used
undue force against protestors/demonstrators and U.S. law enforcement personnel.

In the first instance, Turkish security personnel confronted and argued with
protesters at the White House.

In the second instance, Turkish security personnel physically assaulted protesters
and U.S. law enforcement officers at the Turkish Ambassador's residence.

In the third instance, Turkish security personnel were detained after assaulting law
enforcement personnel directly across from the Turkish Embassy. While this was
occurring, Turkish security personnel continued to confront and assault protestors.
Also, one of the Turkish security agents assaulted DS and USSS agents during an
altercation to try to retrieve the Turkish FM's personal belongings from the trunk of
the limousine. USSS and DS personnel handcuffed and subdued this individual due
to his assault on a federal agent, and temporarily seized his weapon.

The Turkish Ambassador, told aDS Detail agent "he wanted the names of all Turkish
personnel involved ~d )ie :W~tVa P
                           •           • •
                                                   d:•
                                          hejrl :t'rPJTI :tli~ • "G"flited States." The
                                 ••                   •• • •• • •• ••••••••
                                                                     • •  • •


                               SENSITIVE BUT UNCLASSIFIED
       Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 5 of 23

                          SENSITIVE BUT UNCLASSIFIED
                                                         2
                   •• ••• • •         • •• • •••••••••••
Ambassador adam¥I!J .,•Ye. qi~lom}l.ticM\)'~d :J:Jr.e.fei.giunatl;! requested that the two
Turkish security pe~orif1~l in cusi:ody l5e re1easecf to nim: •

Prior to departure, DS/PL received definitive DSIL guidance to release the two
security personnel into the custody of the Ambassador and return the confiscated
weapon upon departure at Andrews Air Force Base.

Prior Incidents with Turkish Security Detail

Turkish facilities and diplomatic delegations are targeted by protestors throughout
the United States, consistent with the high rating for protests and harassment by
DS/TIAIITA. Although emotions at these protests are typically high on both sides,
most demonstrations take place without arrests or incidents to report. However,
incidents have occurred and noted to have been instigated by Turkish
security. Results have ranged from verbal to physical altercations with protestors,
journalists, and U.S. security personnel.

   -    On 09/23/2011 at the United Nations in New York. Two members of the DS
        protective detail in support of Palestinian President Mahmoud Abbas were
        assaulted by members of the Turkish Foreign Minister Security
        personnel. Details: Turkish FM attempted to greet President Abbas, and
        Turkish security personnel assaulted the DS agents providing security for the
        President. One DS agent was thrown against a wall by Turkish security, and
        one DS agent was assaulted while attempting to stop Turkish security from
        harming the first DS agent. (Source: Email from Witness)

   -    On 03/31/2016 in Washington D.C., media outlets report that President
        Erdogan's security team tried to remove journalists and protestors from
        events, which escalated. Social media captured Turkish security personnel
        being held back from assaulting protesters by the cops, Brookings employees,
        and USSS.
           o http://www.dailymai Leo. uk/news/article-3520407/This-America-
              Astonishing-moment-secret-service-agent-scolds-Turkish-president-s-
               bodyguard-clashed-journalists-Washington.html
           o https ://www.ws j.corn/articles/turkish-presidents-entourage-protesters-
              clash-outside-washington-think-tank-1459460 188
           o https://twitter.com/paulmcleary/status/7155944370 11906561
                        ••        •• •• • • •
                                                •••
                                                        . ..
                                                      • • •• • •• •   .• ••     ••    •••     •• • •
                       ••• •••                  •••   •••                             •
                        ••
                                 ••     •
                                 •• •• • • •    .     •• • • • • •
                                                        •        ••
                                                                      •• •• •
                                                                       • •••    •••   ••
                                                                                      •
                                                                                      • ••   ..
                                                                                             •• ••


                          SENSITIVE BUT UNCLASSIFIED
   Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 6 of 23

                          SENSITIVE BUT UNCLASSIFIED
                                       3
                 00      000        0           0             0             00              00          0       600       0   000      00
                 0  0    0      0       0       0           0   0       0               0               0       0         0   0        •  0
Attachments      0
                 0
                    0
                    0
                         00
                         6
                                0
                                0       0
                                                0
                                                0
                                                            0
                                                            000
                                                                0           0
                                                                                0
                                                                                            0
                                                                                                0
                                                                                                        0
                                                                                                        0
                                                                                                                00
                                                                                                                0
                                                                                                                          0
                                                                                                                          0
                                                                                                                              0 0
                                                                                                                              0
                                                                                                                                       0
                                                                                                                                       0  0
                                                                                                                                            •

                 00      •••        •           ooo         0   0       00              00              0       0         0   ctOO     00



  1- Photographs of the Turkish security officers identified by DS agents who
     attempted to and/or punched :rviPD officers at the Turkish Embassy.
  2- Incidents Map
  3- DSITIAIITAIWHA Assessment
  4- DSITIA/Pll PITR
  5- Social Media Coverage
  6- USPP May 2017 Registered Protests
  7- DS SA Incident Statements




                        oo     ooo              o       ooo         o       o       oo              oo           q    o           o   ooo       oo
                        0  0   0            0       0   0           000                     0               0    0    0           0   0         0  0
                        0  0   00           0           0           0   •               0               •        0    00          0   00        0  0
                        0  0   0            0       0   0           0   0           0               0            0    0           0   0         0  0
                        00     000              0       0             0                 00              00       0    000         0   000       00




                          SENSITIVE BUT UNCLASSIFIED
    Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 7 of 23


                      SENSITIVE BUT UNCLASSIFIED
                                       4
               •• • ••        •       •  •• •• •••
                                                0  • •••
                                               • •• ••
                                                     •
                                                          ••
                                                          • •
                                                             ••

Drafted:   DS/TWPJl •• "" c:
                          •       "
                                   c "
                                      0
                                         •.,J
                                             • ••   "'   Q
                                                          •
                                                          •  •
                                             •     • • •• •• •
                                                     •
                                          0
                • • •            aao
                         • .6.., • •     • • • •
                                               •   •     ~~
                                                              ~

Cleared:   DS/TrAIP1r
           DS/TIAIPII




                      •• ••• •            •••            • • •• •• • •        • •••••
                    ••• ••• ••
                            • •• •        ••             •••
                                                         • • • • • • •• •• •  •• ••
                                                                                 •   • •
                    .. ... . .
                            • • •         •              • • • • •• • • •••••••••••
                                                                         • •  • •   •• ••


                      SENSITIVE BUT UNCLASSIFIED
      Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 8 of 23



From:
To:
Cc:                                              •• • •• • ••
                                                           •
                                                              • !• •••••••••••
                                                                       • • ••• •• ••
                                                                    •• ••
Subject:                               .._J5it-Rie[)!rcm FD-d7-1tsa Tllikish FM lfl ciGent 05.'16(2017- 05/17/2017
Date:                                                 • •• •• • • • ••• • •

                                                 11
-statement. Note the AM8 1S comment to PNG 11 the employees. I quote-
statement, not sure if the AM B used those words.


~ill follow up in the morning and we 11 talk with the AUSA on way forward similar to
                                             1




Gambia circa 2014.


Talk with you in a bit.




From: DS Command Center <DSCommandCenter@state.gov>
Date: May 17, 2017 at 02:20:15 EDT




Subject: (SBU//LES) DS A g e n t - Sit-Rep from FD-17-182 Turkish FM Incident
05/16/2017 - 05/17/2017

ALCON:

The DS Command Center is sharing the following event information for your situational
awareness. Please contact the DS Command Center directly for any follow-up requests for
information.

The following situation report contains both observations and events that I witnessed and/or
was involved in during DP visit FD-17-183. I observed three distinct events over the course
of a 4 hour period. The bullet format is in chronological order as the events occurred.

                                        Background
      • I,                                       to DP detail number FD FD-17-183 Turkish FM
                                                 J'~e ~ftaiJ .wa~ t9 last ~~.d~~s, May 16 - May
                                                 •••• • • • • •• •••    • • •• ••
                           ..•• •• ...
                                   ••
                                   •   •• .• .
                                             ••
                                                . .. ........... .
                                                 • • • • • • • ••          •  • •
Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 9 of 23



• I observed on both days aggression behavior and actions taken by multiple Turkish
   Secu~nnel. ~~~s i ~po~nt ~o not~ tha~~rio.;.to, t~~~t3£1pf.th~.detail , I observed
   AIC - break ~P!a~ .ait~cnttpn b ~eeLl TH~ki511 ~~cut;)t per oonel at JBA.
                       •             • ••• •• • •• • •• •• • •• •• • •
                            • •• • • •••

• On May 17, 2017, OS Agents rallied at approximately 0800 at the RON. The schedule
  ofthe day was compri sed of movements to the Blair house, White House, Turkish
  CMR, and Turkish Embassy.


• All moves were joint moves between OS and the United States Secret Service (USSS).



                                   Event 1- May 17,2017
• During the motorcade movement from the Blair house to the Turkish CMR w ith only
  seconds prior to arrival, Advance called out over the radio "ABORT' due to the large
  gathering of both Anti and Pro Turkish protestors.


• A I C . acknowledged " ABORT" and we proceeded to pass the venue. While
  passing the venue, I heard very loud shouting/screaming and observed what appeared to
  me to be violent fighting between Police and protestors.


• The motorcade moved to a safe location on a side street approximately 3 blocks away to
  determine the seriousness of the protests and to g ive Advance time to ascertain if the
  venue and event were tenable.


• After approximately 3-4 minutes, the Advance cleared the motorcade to the CMR and
  we arrived to the venue.


• Immediately following the arrival of the FM , I walked back out towards t h e -
   to take my position and I observed Turkish security personne l assigned to the Turkish
   Presidents detail (all dressed in Khaki BDU pants and green 5. 11 style button up sh irts)
   physically striking and kicking various protestors in a large crowd directly adjacent to
   the CMR.


• I observed multiple MPD officers and other uniformed US Po lice personnel who were
   trying to break up the fights and were subsequently assaulted by the both uniformed
   and "suit and tie" Turkish security officers. (See arrests and injuries information
   submitted by MPD).


• Both OS Agents and USSS Agents formed a loose protective bubble around the outer
  perimeter and drop location in the event that the vio lence spilled over into our venue.


• MPD and other unifoOf-u:d!tJ'S i>t>!ic.'e"ga, <;fd tDptfd'l.of! tlle sitllati"o11 and separated the
             .          • • •• •
  two fitg htmg groups. •   •
                           ·~   ...  • •
                                        •
                                           .  • • •
                                              •      • .. ........... .
                                                         •
                                                           • • •• • •• • •
                                                                • •       • •       • •
Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 10 of 23



• I asked the USSS site advance if I could help; site advance informed me that he called in
   UD reinforcements to assist MPD with maintaining site securitY. during the event. We
                          •'I _ •••    t It_ • • • "TTi e • • • • • • • • • •
   were asked to assist i ~ t<~e.pJ ng: nr~ish ~e~ut<ity p~rso~n~ frqm:~ro$ i llg into the
   protest area (instigator. tir ~ed ·t'\ tr!Woff$ ) •• • •• • : •  • :. • :. •


• S L - --                              · and I assisted the USSS site agent in keeping
  all ~rity person~ grounds and away from the protestors. The
  Turkish security personnel complied and from that point on, there were no more violent
  protests at the CMR.


• I observed MPD Detectives identify instigators and detaine-dhem  for uestioning.
   Shortly after the detention of one unidentified persons, SA           from PL
   arrived and assisted in determining diplomatic immunities o those MPD took into
   custody.


• -          and I continued to move around the secure zone area and position ourselves as
      needed along the police line to prevent people from swarming/rushing the CMR.


• MPD and USSS UD continued to maintain site security and held the area without
  incident until the departure of both security details. Multiple reports from US Police
  personnel indicated that protestors had relocated from the CMR to the Embassy.


• OS, MPD, USSS and UD shared this information and departed in one motorcade to the
  Turkish Embassy located on Mass A venue.


                                           Event 2
• While on route to the Turkish Embassy (a few seconds prior to arrival), I observed a
  single female protestor screaming and chanting anti-Turkish sayings. The entire
  motorcade (both OS and USSS vehicles) stopped on Massachusetts Avenue for arrival.
  I observed 7 Turkish " Suit and tie" security personnel (one female and 6 males)
  dismount their passenger van in an all-out sprint running directly toward the single
  female protestor. Our OS motorcade was in the very back of a 25 car motorcade and
  we were stopped approximately .100 meters from the drop.


• It was at this time I looked over at the female Turkish security personnel and observed
   her grab the protestor and they began to fight. The other Turkish security personnel
   surrounded her and attempted to fight her, however, an MPD officer interceded and
   attempted to break it up. This action caused a mass of onlookers and other delegation
   members to crowd around the incident and almost instantly added another 20 random
   people to the fight.


• -      · and I deployed and took up defensive positions around the limousine and held
  our ground as the figlJti pg:contin~eti~ t he_rornaJ.e prqte~t<lr eventuaoll. -r~n away and
  escaped being assaul :ed O'thers Jo ere ai'ound and rnntYnued oytill d-andom anti-
  everything sayings. • • • • • • •            •    • • • • • • •• • • • • • •
Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 11 of 23




• Simultaneously, another fi ght broke out between the USSS and other Turkish security
  Personnel (approximarel~. .. . . . . .ot .
                            ~
                               ' o·v6hi€los in tr~n      ootli;;,;
                                                               · · ~.. ... 'n
                                                                   ,• reru l~i~·ba ~ur
                                                                                   ~
                                                                                       limousine
  being blocked to the r~'ttr an~ t~ frd'llt.clilf~d. b)' T.J Pt>li.ce vehtr.lesM d motorcycles
  responding to both fights.


• I verbalized to t h e - to hold in place and defend the limousine until we could
   move to a safer locatiOn. I contacted Advance who shortly after cleared us to move the
   detail on the opposite side of the street to the venue. The OS detail moved into counter
   flow traffic and moved between vehicles and Police motorbikes as cover and arrived at
   the Turkish Embassy without incident.


                                               Event 3

• I tried to assist in resetting the motorcade; however, multiple arguments between US
   Police personnel and Turkish security were still occurring and prevented it from
   happening. A short time later, the vehicles were restaged and our motorcade took up a
   position approximately 50 yards from the Turkish embassy.


• I was assisting other USSS and MPO officer with identifying Turkish ~ho
   instigated these new fi ghts when I was called on the radio back to t h e - for an
   emergency.


• I ran back to t h e - where I saw OS                                · he appeared visibly
   angry and I asked what happened. Agent                      to me was smacked by
   Turkish secu~nnel who had been                         us. I asked, "show me who hit
   you" . A g e n t - pointed out a "Suit and Tie" Turkish security officer that I
   recognized as having been part of our detail, not the USSS detail.


• I proceeded after the individual who was in front of me about 50 yards away. As I was
   walking towards him, A g e n t - (Police Lead for our detail) came up to my right
   side and walked with me; I v~"that guy just h i t -". It was at that exact
   moment that I saw the same Turkish security officer I was movmg toward shove a
   USSS agent and strike him with bags he had in his hands.


• A fight ensued and I heard the USSS agent say "You' re under arrest" . I called on the
  radio for AIC- to come out from the venue because we were about to arrest
  someone. Th;tJs'Ss was struggling to get the Turkish security officer down. Agent
  -      and I began sprinting toward the USSS agent to assist him.


• I assisted the USS~t in gai n iontrol         n . ofthe Turkish~ personnel with the
   help of OS Agent- OS Agent                           and OS Agent- Other US Police
   personnel were also ass1sting; the Tur 1sh security officer continued to fight and kick.
                         •• dcutre
   H e was eventua IIy h::m   . •It d an
                                       . d •su  m .tGu. • •• • •• ••
                                           ·· ib ~ ~..~ ··           •• •••••
                                                                        •  • •
                        •• •• ••
                              ••••   •     •
                                        • ••     •  •
                                                 • • •
                                                         •  • • •
                                                                • ••
                                                                  •  •
                                                                     •  ••
                                                                        •  • ••
                                                                           •
                                                         •• •• ••• • ••••
• I looked up from the fight I was involved and saw a second fight taking place with
   Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 12 of 23



      another Turkish security personnel who was being flexi-cuffed and subdued for
                            . .. ... .. . .. .. .. .. .. .. .·- .. .. .. ..
      assaulting more US P~l ice• u  •   •   •    • • • • • • • • • • • • • •
                                                                        ~


                            •     •• • • •• •• • • •• • •• • •• • •• • • •
   • I immediately looked for secondary and tertiary threats and saw other US Police and OS
      agents holding the gate to the Turkish embassy closed to prevent others from coming
      out to engage in more fighting.


   • Once I determ ined the area was safe from other threats, I immediately went to account
     for all follow car personnel (all were with me in the fight) then followed it up by
     determining if everyone was ok and if any injuries were sustained.


   • I saw a few injuries from US Police personnel. All were considered as minor and
      treated for. All were photographed.


   • I saw injures on the heads of both Turkish security personnel. All were considered as
      minor and treated for. All were offered medical support and access to an ambulance if
      they required it.


   • I spoke directly to the Turkish Ambassador (Serdar Kilic) who told me that he wanted
      the names of all Turkish personnel involved and he would PNG them from the United
      States. The Ambassador adamantly, yet diplomatically and professionally requested
      that the two Turkish security personnel in custody be released to him. The Ambassador
      further explained that he promised that there wou ld be no further incidents from anyone
      on their team. He politely expressed that our security, both OS and USSS refrain from
      fi ghting as well.


   • I told the Ambassador directly that I too wanted a peaceful, diplomatic solution and we
      sought to de-escalate the violence and find a reso lution that both parties could agree on
      to work together. The Ambassador shared the same sentiment, offered me his business
      card, and asked for the process to resolve the situation.


   • S A - arrived on scene and I introduced S A - to the Ambassador so
     the~ss how to resolve the situation.

   • S A - received definitive guidance to release the two security personnel into the
     cus~f the Ambassador and return the SPE confiscated upon departure at JBA.

   • Both security personnel were released, the delegation immediately moved to the
     motorcade and we departed for JBA.


Upon arrival to JBA, I returned the SPE, shook hands with the securit;: officer I returned it to,
                                           ·r
and th~ and ~~ • &~e s· a pi v 'deo ~crcu·rit nie~ She               ;v.iro~ ·1!Jrnover with OS
A g e n t _ . It w<ts. th~ fas~ t US/ U          jQint-nu:>\(e and cteAArtut;~ f've ever seen in
my 16 years on thts JOb.
   Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 13 of 23



Official - SBU (Sensitive-Law Enforcement)
                                                                                      •••
                                                                                • ••• ••
                                                                             •• •••       ••
 NCLASS IFIED                  •• • ••• • •  •
                              •• •• • • • • •••
                                                      •• • ••   • •• • • ••  •  ••    •
                                                                                          ••• •••
                               •• ••• •        ....   •••
                                                      • •            •
                                                                •• •• •
                                                                         • •  • ••  • •
                                                                                    • ••• ••




                              ••    ...
                                    ...••• .• • •• .•••
                             ••• ••• •               •  ...
                                                        • • •• • • • • •' • •• •• •• •• • •
                             ••                     ••  •• • •• • • ..
                                                                    • •• ••
                                                                          •
                                                                          •••
                                                                              •• ••• • ,•
                                                                                      •
                                                                                   • ••• ••
      Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 14 of 23



From:
                  - ...       -.. -
                                                                            • ••• • •• •••••••••••
To:                                         -           .           ~


                                                                                        •• ••
                                                                                           •  •• ••
                                                                                                 •  •• ••
                  0       ~   ~       ...       w   ~           ~       w
Cc:               ~       ~   ~"      :         ~   :           Q       0
Subject:                                                    •               ellofTOrQ ~1:1-r~-11tt Tu~sh f~Jn~q,e<~t 05/16/2017-05/17/2017
Date:           Wednesday, May 17, 2017 5:50:34 AM



-statement.




From : DS Command Center <DSCommandCenter@state.gov>
Date: May 17, 2017 at 02:50:24 EDT




                                      Schurman, Christian J <SchurmanCJ2@state.gov>, DS Command
Center <DSCommandCenter@state.gov>
Cc:



Subject: (SBU//LES) DS SSA. Sit-Rep from FD-17-182 Turkish FM Incident 05/16/20 17 -
05/17/2017

ALCON:

The DS Command Center is sharing the following event information for your situational
awareness. Please contact the DS Command Center directly for any follow-up requests for



                                                                                     C)-
information.

The following is a general Situation Report (SitRe~ Protection (P), Dignitary
Protection Division (DP), Agent-in-Charge (AI                           who served as the AIC for
the visit of the Republic of Turkey's, Foreign Mimster (FM) Mevlut <;avusoglu who visited
 Washington, DC along with Turkish President Recep Tayyip Erdogan on May 15-1 6, 2017.
 It is not intended to be an exhaustive report, but a general outline of activity as observed by
the AIC. A full and comprehensive incident report is forthcoming.




The Republic of Turkey's, Foreign Minister (FM), Mevlut <;avusoglu, and accompanying
delegation arrived at Joint Base Andrews (JBA) on Monday, May 15, 2017 at approximately
 19 15 hrs. The DS detail had on ly three vehicles amongst dozens of other vehicles in the
 lengthy U.S. Secret ~ee (l.J'SS ' hlOt<'!rcaC!.e. • hO:riJS' pri!>r~t>·~~ ls down as the DS
Detail vehicles waited·o nthe•ta!l111ac, r:stiddenl)A'neard ~omeone stmu•ting extremely loud ly
                    •• ••• • •             • •• • •••••••••••
near the DS Limousine. As I looked over to the left, I observed what appeared to be a
   Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 15 of 23



member of the Turkish delegation screaming at 5-l 0 other members of the Turkish
delegation and thn~ hi ~ face wa~ about a ha1f inch frQill.th& ~of one gentleman. Fearing a
                                           ~     ... .. ..
Possible altercatiOn i:>~assaitlt o· th~.· ~trmac, i tmmeCttatdy exit~d ihe limousine and yelled
out asking the TurK.isH' o'ffictal WHat was ~oiniton ~ I•quicklj"'discuvered that this was a
Turkish security officer who was screaming at his fellow Turkish security officers. As I
continued to approach the group, a couple of them said to me that it was "ok" as this was the
Turkish Presidential Security Detail Leader who was berating his team . I stated that this
behavior was not ok, and I asked the Detail Leader to please speak with me on the side. The
Turkish Presidential Detail Leader refused to speak with me privately and began to walk
away; however, he lingered long enough for me to tell him that it was unacceptable behavior
for him to scream publically at his team during what is supposed to be a diplomatic visit. The
Turkish Presidential Detail Leader departed my immediate area without further incident.

On Tuesday, May 16, 2017 at approximately 10:00- 10:30 am, the FM decided to do a
walking move from his hotel (St. Regis Hotel, 923 16th Street, NW, Washington, DC) past the
Blair House to Peet' s Coffee shop to have a coffee and conversation with the Turkish Energy
Minister. Upon arrival at the coffee shop, the OS Shift Leader, S A -· reported to
me that during the walk one of the Turkish FM security officers ha~eone taking
video footage ofthe FM and OS detail as we walked along 161h Street, so the Turkish security
officer grabbed the man by the arm and told him that he must stop filming immediately. I
discreetly asked the Turkish security officer to speak with me on the side and explained to
him and one of his Turkish colleagues that in the United States, it is inappropriate for police
or other law enforcement officers to physically intervene with members of the public who
videotape protective details or other law enforcement actions, unless there is some imminent
danger, and that I would not expect a similar occurrence during the remainder of the visit.
The Turkish officers denied that he had actually touched the man, but agreed with my request.

Later on Tuesday May 16, at approximately 4:00-4:30 pm, the OS detail was on a vehicle
move with the FM to the Turkish Ambassador' s residence located off Sheridan Circle, at
 1606 23rd Street, DS Lead Advance A g e n t - informed the detail over the radio
that there were dozens of protesters in the v~esidence and that a fight had broken
out there. S A - recommended that we                   our imminent arrival. As we rounded
Sheridan Circl~imo Driver, SA                                    , and I looked over and could see
what appeared to be dozens of protesters                   some of them throwing items such as
water bottles. I immediately gave the motorcade the command, "abort, abort, abort" and we
continued driving to the right up Massachusetts A venue. We continued a few blocks and
made a right tum through a neighborhood, delaying our arrival until police (MPD and USSS
UD) could restore order. I explained the situation directly to the FM who seemed grateful for
our actions. After 15-20 minutes, SA-advised the detail that we could safely arrive
at the Ambassador's Residence. After a~learned from USSS agents and police on site
that the melee had been provoked by Turkish security officers who upon seeing the protesters
had run directly into the crowd to physically engage them, and that one Turkish security
officer had punched a MPD officer directly in the nose causing massive blood flow, and other
MPD officers were also assaulted. MPD officers stated that Turkish security officers used
some sort of unknown aerosol on the protesters which they are investigating further. Several
protesters were transported to George Washington University Hospital. MPD arrested one
Turkish man who w~ OQg!naUy t~pJ.~gpt.to.Qav~ jJeep ~ meplQ~~ ofJhe Turkish traveling
delegation, howeve 1'u; kish: prorocol •of1ice.rs later '"drntifi~d:bim:aS:a Turkish doctor from
New York. DS ProtectiveLia·soA (PL) • A                         resp~nd~to the Ambassador' s
Residence to liaise with police and agents                    ongoing protest. MPD officers
   Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 16 of 23



informed OS detail agents that they were wearing body cameras, the footage of which might
identify which Twikisb.~cwit~ officers twi a~4Jt~Q.,prQt~sJ~r~~r police officers, and if so,
                  ... ...
MPD might arrest t~em . I: inror med tne
                                    · .:-~
                                            ns. '     . . . ..
                                           ~~mmahd Gerner (D CC) and other DS
Principals at 5:11 }'m hat IPB ~. d v SSS 00 nan t e s1tua~inn under control, however, the
protests were ongoing with approximately 100- 150 protesters, and that the FM and all OS
agents were safe and secure.

Later on Tuesday May 16, at approximately 6:00 - 6:15 pm, the DS detail proceeded on a
joint vehicle move with the USSS from the Ambassador' s Residence to the Embassy of
         located nearby at 2525 Massachusetts Ave, NW. Just prior to departure, I asked the
                    S A - to get an update from our Site Advance A i i n t , -
                     po~otesters near the Embassy of Turkey. SA                       a~ that
     could see a few protesters, however, the police appeared to have appropriate confioi. As
we arrived, approximately 200 meters from the entrance of the Embassy, the motorcade came
to a complete stop due to the length of the large USSS motorcade and our placement near the
rear. In addition, we suddenly noticed dozens more protesters in the street and on the
sidewalks adjacent to us with police trying to gain control. As the motorcade vehicles could
not move further forward and fearing for the safety of the FM and DS detail agents if we
engaged in a walking move, I directed the detail that the FM would hold in the armored
 limousine, and I explained to the FM our course of action. As we waited, I observed not only
police in the streets, but also Turkish security officers running down Massachusetts Ave in an
effort to physically engage with protesters once a-in.Finally after about 7- 10 minutes
holding in the DS Limo, Adv Agent       II  and SL           advised that we could safely walk
the FM down the left side of the street and police ad protesters cordoned off on the right side
of the street. I then gave the command to the detail for a 200 meter walking move to the
Embassy with the FM in a                                   . We moved the FM safe-inside     the
Embassy without incident.                                       and Police Lead SA
•       informed me that as we were holding in the             limousine in the stre ,
realized that the Turkish FM Detail Leader who was riding in his GOY was exitinM!he
vehicle, ostensibly to walk around and possibly engage the protesters. Hence, SA
yelled out to the Turkish FM Detail Leader that he should not/not get out of the car, owever,
the Turkish FM Detail Leader ignored his directive and walked down the street. S A -
advised me that he did not feel comfortable transporting a foreign security officer th~sed
to heed his advice. I immediately spoke to the Turkish FM Detail Leader and his Assistant
 Detail Leader and advised them of my decision that the Turkish FM Detail Leader could no
 longer ride in any DS vehicles due to his failure to heed the advice of a OS agent and possibly
further provoking already irate protesters. I advised that he would have to find alternate
transportation to JBA for the final departure in one of the many Embassy vehicles in the
 motorcade. They argued with me for a few minutes, however, departed my presence without
 incident.

Limo Driver S A - subsequently informed me that the Turkish FM Detail Leader and
his Assistant De~er departed the Embassy and proceeded in the street to the DS Limo
where they asked him to open the trunk to pull out some ofthe FM' s luggage. S A -
related to me that as he opened the trunk, the Turkish officers began to              evel)'t~
present including the DS Med and Chem-Bio bags, for example, so SA                         advised
them to please stop and that he would pull out the appropriate bags. SA                     reported to
me that asii~Ee
              attem ~ tlf f)ulJ•Qut t11e ~ '~'lug1f<tge; olle o! tfi{;-r't"~sh             slapped his
hand. SA             ~. ~--... . . . .. ........... .
                        ~oied tlie-as5aul~ and .ai lowed tn&...rurk.iSll seauPity officers to depart
with the F s luggage. (Note: I was not aware contemporaneously of the removal ofthe
    Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 17 of 23




                                                                                     •
FM's luggage from the trunk of the OS Limo, however, upon being informed, I posited that
the Turkish FM OetaiJ J.ea<ier bad ~de ~ ~eci~op qf.thl\t QQipt.tvat the FM would not ride in
the OS Limo for he                  to .IBJ..\ oue t~Jny!deGisiOn rot tj) allow the Turkish FM Detail
Leader to ride in •t ile•                •••          • • h1ter,
                                         •A few •m;r:utes                       , SA
-            · called me on          to asking if he could send an agent to reliev r . , as he
needed my assistance outside for an incident that might require him to make an arrest. I
agreed, and began to walk from the door of the Embassy toward the Embassy front gate when
I suddenly saw S A -· S A - and others (possibly USSS) physically struggling
with the Turkish F~ader and his Assistant Detail Leader on the sidewalk. In an
instant, the gaggle of officers and agents went down to the ground in a physical altercation. I
yelled over to an adjacent MPD officer that the agents needed assistance, and within seconds,
5-l 0 MPD officers ran over, assisted in subduing and detaining the T urkish security officers
for assaulting federal agents and police officers. Within another minute or so, at least 5 -7
Turkish Presidential security officers (lead by the Presidential detail leader who had caused
the disturbance on the tarmac of JBA) attempted to storm out of the Embassy pedestrian gate
to assist their detained colleagues, however, several MPD officers intercepted them and
physically restrained them from exiting EmbassNiio           e . As I returned to the Embassy door
entrance in case the FM might exit, I requested                   to assist and to again contact PL
S A - to resRond and assist. I contacted DP ea ers tp and . - informed DSCC.
 Min~ter S A - responded and began liaison with the O'ffice of Fore ign Missions
(OFM), State and~gal (L) and other entities regarding the possible arrest or possible
 release of the two Turkish security officers . The FM and Turkish Ambassador to the United
 States, Serdar Kility, eventually exited the Embassy and asked me for an explanation of what
 had occurred. After my synopsis, Ambassador Kility asked me if I could find a way to have
the Turkish security officers released by " looking past" what had happened and allowing
them to fly back to Turkey as scheduled. I informed Ambassador Kility that the appropriate
entities were discussing the incident, and the release of the Turkish security officers for
subs ent   - return
               e to Turkey was one of the possibilities. After about an hour and a half, due
to SA              efforts, the Turkish security officers were released. I informed Ambassador
 Kility o t etr release, and he thanked me for my efforts. (Note: The names and identifying
 information of the Turkish FM Detail Leader and his Assistant Detail Leader will be provided
 in other SitReps submitted by detail agents.)

S~ was taken to GW Hospital for observation and subsequently diagnosed w ith a
sp~wrist, some lower back pain, and a swo llen lip.

Upon departure from the Embassy, the FM, without informing me, suddenly jumped into one
of the Embassy-rented unarmored Merc~des       S rinter Vans and closed the door, rather than
ride in the DS Limo. I directed the DS                     cars to move up several cars in the
line to place our vehicles behind the Merce es Sprmter, and the DS detail followed it to JBA
for the final departure of the delegation at approximately 9:30pm. Just prior to boarding the
aircraft, the FM shook my hand and thanked me for our support; however, the FM said that
"this was not good" and that he was told by Turkish officials that DS agents were the main
cause of the incident. I informed the FM that this was indeed a regrettable incident, however,
not one that DS agents bear responsibility for. The FM, Turkish President and delegation
boarded two official Turkish aircraft and departed JBA.

                                                              ••        ••••••
Official - SBU (Sensitivc-!.a\\ Enfor<eem _n~) • • • • •• •        •
 NCLASS IF IE D
                        •• •• •• • •• • •       ••• • •  •     •
                                                                   •
                                                                   ••      • •• ••
                                                                        •• ••
                       •••   ••• • • • ••     • • • •• • ••   ••   •     • •
                                                                   ••• •••••• • •
       Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 18 of 23



 From:
 To:
 Cc:
                               ~

                               ~
                                   ...
                                         ~
                                             -......
                                             Q         -
                                                           -
                                                               ~
                                                                     -
                                                                     Q
                                                                          •
                                                                         • • •
                                                                                 ••
                                                                                      • • •••••••••••
                                                                                           • • • • • •
 Subject:                            • ;  _.   I Rep ~<W FD-!l-18t"W.Jrt~sh:FM ln~de!losJ!5JiD17- 05/ 17/ 2017

 Date:            Wednesday, ~ay 1'~!017 ~:SO :'OS l\M    •• •• • •              • • •• • •


 - n i c e work yesterday. Below i s - write up for • . Not sure if you already
 have these from DO channels. I'll also send      as they are the most succinct and
  paint the picture. Talk with you soon .



 •
 From: DS Command Center <DSCom mandCenter@state.gov>
 Date: May 17, 2017 at 04:29:54 EDT




  <DSCommandCenter@state.gov>
. Subject: (SBU//LES) DS S A - Sit-Rep from FD-17-182 Turkish FM Incident 05/16/ 2017-
  05/17/2017

 ALCON:

 The DS Command Center is sharing the following information for your situational
 awareness. Please contact the DS Command Center directly for any follow-up requests for
 information.


 From: OS PII SA

 PII Note: The email is a synopsis of events from SA • .

 FD-17 -182 Turkish FM                                         il)
 -:SA




                           •                 ••                                  • ••      ••   • ••
 On 51!5117, S A - stated that the Turkish security agents behavior on the tarmac at
   Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 19 of 23



JBA was unacceptable. Infighting among the Turkish security agents had to be addressed by
OS AI~- · Aft~~ inLti~l p~obl~ms t~e T~~kis~.se.cu_rit;' ~g~!Jts ~~lmed down and no
further I~ccurn;L: • • : • :            • • •. •. • • • : •. • :
                       ••• • •• • • • •• • •• • •• • •• •      •••• • •
On 5/16117, pro-Erdogan and anti-Erdogan protesters/demonstrators were present outside the
White House. Turkish security agents argued with protestors. On several occasions USSS
UD~ated the groups of protesters. S A - reported no significant incidents impacted
the-Detail.

On 5/16/17, as t h e . Detail approached the Turkish Ambassador's residence an "abort"
was called due to protest activity in the area. Reports of Turkish security agents assaulting
protesters were received and Turkish security agents could be seen in the crowd fighting with
protestors. The motorcade moved offthe "X" to regroup. AIC. called for a walking
move due to protest activity. T h e . Detail escorted the FM to the Ambassador' s residence
without incident. Turkish security agents in the vicinity were agitated, involved in
intermittent scuffles and assaulted protestors. Protestors, Turkish security agents, MPD, local
police officers, and USSS UD were all drawn into the chaos while trying to de-escalate the
situation. MPD, USSS agents, local police officers and DS agents eventually got the Turkish
security agents back in the Ambassador' s residence and the crowd calmed. The protestors
departed the Ambassador' s residence.

The!! Detail motorcade was integrated with the USSS motorcade move from the Turkish
Am assador' s residence to the Turkish Embassy. The Turkish security agents wanted to
include Turkish vehicles in the motorcade. USSS denied the request, explaining that the
Turkish vehicles were not pre-screened. Turkish security agents were unhappy
and belligerent. The Turkish security agents rode in the U.S. motorcade vehicles.

On 5/ 16/ 17, S A - · DS lead driver, had a Turkish security agent and a Turkish protocol
officer in his ve~ As the motorcade ap.,oached the Turkish Embassy the DS Advance
reported protest activity and violence. The       Detail slow rolled. At that point S A -
noticed a female Turkish security agent attac a Rrotestor, followed by numerous other
Turkish security agents attacking protestors. S A - said the Turkish security agents
seemed to be arriving from the front of the motorcade. The Turkish security agent in his car
       d the door and jumped out, while the car was moving, to join the fighting. SA
li     tried to tell the Turkish secu~ent to stay in the car and shut the door. The Turkish
secunty agent did not listen to S A -

The Turkish security agents broke contact with protesters and retreated to the
Turkish Embassy as MPD, USSS, local police officers, and DS aaents arrived in larger
numbers to control the crowds and de-escalate the situation. Theliiiil Detail safely escorted
the FM inside the Turkish Embassy.

The Turkish security agent that abandoned S A - car was told he would not be allowed
back in the motorcade. The Turkish security agent was agitated and angry. AIC. also
politely informed the Turkish security agent's supervisor (suit and silver tie) of the decision.
 The Turkish security agents seemed agitated and angry when they departed the area.

S A - informed .~A                      ~nd. ~f.             th~t ~e h'ld p~~n.Qit by one ofthe
Tu~urity agen               .•    "    : • •           •          •     ••   • :
                       ••        •••     • ••      •   ••   ••    •• • • •• • • •
S A - and S A - moved to identify the Turkish security agent that assaulted SA
..      Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 20 of 23



              . S A - contacted AIC . .to meet about events. S A - and SA
                  sa~sh               · a~en~ a.fld sH~'ei tj~). i£1 ap.qlt~~cation with a USSS
                ran to assist.         st~t~d th:tt ,ilis.han1:1;; \\{erf;.co edgg/$~ring his gear while
     he ran . S A - SA                 .a'hd!the U SS.ageRtaf!emptoo b f>u• .handcuffs on "suit
     and silver ti~kish            agent. The Turkish security agent chose to fight and resist
     arrest. OS and USSS agents told the Turkish security agent to sto=ting and stop fighting.
      However, he continued to fight until he was finally subdued. S A - was injured in the
     fight.

     S~ noted that a second fight occurred involv-·n   other U.S. law enforcement officers
     andti:'Turkish security agent who abandoned SA         lead vehicle to fight protesters.
     S A . said he saw the Turkish security guards p1sto . SA - w a s unsure if the guard
     was trymg to draw the pistol.

     After events calmed down, S~ noted that discussions centered on which immunity the
     Turkish security agents held.

     S A - was given initial medical care for his injuries by USSS med personnel and directed
     to seek medical attention for an examination/assessment of his injuries. S A - departed
     via ambulance to GW Hospital.

                was not aware of the events that occurred after he departed for the hospital.
                 departed the scene prior to the -Detail.

     S A - was discharged from the GW Hospital at approximately 12:30 am on 5/ 17/2017.



     The information contained in this report is provided only for immediate situational
     awareness. Additional reports may follow, updating and correcting information, if
     necessary. Please protect accordingly.


     Watch Officer
     Diplomatic Security Command Center
     Bureau of Diplomatic Security
     U.S. Department of State
     Open: 571-345-3146// 1-866-217-2089
     Secure
     viPER

     Official- SBU (Sensitive-Law Enforcement)
     UNC LASS IFIED




                             .••••
                              •• . .                • • •• • •• • •• ••
                                   • •• • • • •• •• •••
                              • • • • • • • •• • • • • ••••
                                        •     •   •
                                                                     •
                                                                          •• •••••
                                                                              •
                                                                           •• ••
                                                                              •
                                                                                 • •
                                                                                 •• ••
                             •• • ••     •   •        •   • • • ••••• • •••••
    Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 21 of 23

                                                                   United States Department of State
       .·
                                                                   Washington, D. C. 20520
                                              •
                                           •• ••    • ••
                                                      •    • •• •••••••••••
                                                                 •• •• •• ••• • ••
                                            • •:    •• •   •• • • :Aug\1 Hl,.:ZOI 7

ACTION MEMO FOR DEPUTY ASSISTANT SECRETARY SCHURMAN -
DS

FROM:               DS/DO-

SUBJECT:            (SBU) Termination of the Protective Securi ty Detail Contract
                    for the Turkish Consul General in Los Angeles

Recommendation
      (SBU) That you approve cancellation of the Protective Security Detail
(PSD) contract of the current Turkish Consul General (CG) in Los Angeles upon
her departure.

             Approve    ~?/~ Disapprove _ _ __                                      _ _
                           AUG 18 2017
Background
       (SBU) Since 1983, OS has provided and managed a contracted personal
security detail (PSD) providing 24-hour security for the Turkish Consul General
(CG) residing in Los Angeles in response to the assassination of a Turkish CG and
Consul in Santa Barbara in 1973 and a Turkish CG in Los Angeles in 1982. This
contract far exceeds the degree of security support the Department provides to any
other resident foreign CG or ambassador in the United States. The PSD contract
expired July 13, 20 I 7, but DS is prepared to offer an extension to cover the current
CG until her departure, which is expected in September 2017.

      (SBU) DS/TINITA continuously updates assessments of the threat level
towards Turkish interests in the United States. DS/TINITA is unaware of any
reported threats to the Turkish CG and assesses the overall threat level as LOW.

       (SBU) Recently, DS and A Bureau's Office of Acquisition Management did
a soft inquiry of companies for the follow-on contract and received only one query
from an unqualified company. The current company is not interested in renewing
given their history with the protectee.

      (SBU) On May 3, Office of Protection Director~d Protective
Liaison (PL) met wit'l. th€4e ~inb~·ss~El:f i)brl(~y ~f~;; ial s • ln~~ing the Deputy
                      .• • • .. • • .•   • • •     .. •.. • .. .• • .. • .•
                                                               •


                         SENSITIVE BUT UNCLASSIFIED
    Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 22 of 23

                         SENSITIVE BUT UNCLASSIFIED
                                                         -2-
Chief of Mission, and 3s;ivi$~si tbel\1 of :OS' ioteoti<Jn.~ tell11inite this contract
when it expires (July 23'Ji7~-or pgoit thi.<feparnir~ qfifate ~ui"reni ~Gin late summer
or early fall. The Turkish represen\atives statea they" were iiot liappy with this
decision and would have to consult with Ankara on the matter. Additionally, over
the course of the last several months, the Los Angeles Field Office (LAFO) Special
Agent in Charge (SAC) has met with the CG in Los Angeles on several occasions
and has advised that this is one course of action that DS is considering. PL also
brought this course of action up as an option when he met with the CG March 22.
The CG had no significant reaction when she was advised by the LAFO and PL
SACs.

       (SBU) On June 7, DS and EUR leadership discussed terminating the CG's
detail. Due to the timing of the proposal shortly following the May 16 Sheridan
Circle incident, the group agreed to delay a decision until the investigation was
complete out of concerns that terminating the detail would be perceived as
retaliation by the Government of Turkey. Metropolitan Police issued arrest
warrants for 12 Turkish security personnel June 15. As of early August, the joint
investigation is substantively complete.

       (SBU) DS/DO will work through EUR to send a formal Diplomatic Note to
the Embassy of Turkey advising them of the Department's decision to discontinue
this security contract due to the lack of reported threats and the cost of the contract.
If you approve, the Department will inform the Turks after a cabinet-level VIP
visit August 23.


Attachment:
      Information Memo sent to EUR DAS Cohen on March 31, 201 7




                      00     000       0       000   0   0   00          00          0   0     0   000   00
                      0  0   0     0       0   0     000             0           0   0   0     0   0     0  0
                      0  0   00    0           0     0   0       0           0       0   00    0   00    0  0
                      0  0   0     0       0   0     0   0   0           0           0   0     0   0     0  0
                      00     000       0       0       0         00          00      0   000   0   000   00




                         SENSITIVE BUT UNCLASSIFIED
..
         Case 1:18-cv-01141-CKK Document 70-12 Filed 09/09/19 Page 23 of 23




     Approved: DS/DO-                                                                   ••••
                                                                                 • ••   • • •••
                         II w            w •   w         -       -
                                t!"':              '"'       "   ...

                      ••                                                •
                         •
     Drafted:   DS/DO/P-

     Cleared:   M - HAlto (OK)
                OFM- CSeagroves (OK)
                EURISE- MLibby (OK)
                EUR-10/EX - KMcConnell (OK)
                DS/DO/P
                DS/P/PL-
                DS/HTP-




                       •••              •• •• •• • •••••               • • •• • •• • •• ••   • ••• ••
                       ... . ..
                        • ••
                        ••
                                        ••
                                         • •• • •
                                                     •
                                                                       •••
                                                                       •• •• • • • •• ••
                                                                         •     •• • ••••••   ..
                                                                                             • •
                                                                                             •••
                                                                                             • •••
                                                                                                   •• ••
                                                                                                    •• • •
